Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,561,575 to Jones.
With regard to claim 1, a device for supporting a vehicle tailgate mounted spare tire, the device comprising: a support member (20) mounted to the vehicle; a tire contact 
With regard to claims 2-3, wherein said support member (20) includes a vehicle mount assembly for mounting the device on a vehicle frame; and incudes a tow hitch engagement end for mounting the device to a vehicle tow hitch receiver (support 20 mounts to vehicle hitch 14, see figs. 1, 3).
With regard to claim 8, wherein said support member (20) includes a trailer hitch ball (30, fig. 3).
With regard to claim 9, wherein said supporting member (20) includes a horizontal foot member (70, figs. 3-4). 
With regard to claim 10, wherein said supporting member includes a hinged portion (pin 66 and horizontal sleeve 62 hingedly connect to 20 via vertical sleeve 64, fig. 2).
Claims 1, 7, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0084298 to Essig.
With regard to claim 1, a device (1) for supporting a vehicle tailgate mounted spare tire, the device comprising: a support member (21, 19, 7) mounted to the vehicle (@14); a tire contact (35) coupled to said support member; a positioner assembly (9) for positioning said contact under the spare tire to support said tire.
.
Claims 1, 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,974,777 to Ackerman.
With regard to claim 1, a device (10) for supporting a vehicle tailgate mounted spare tire, the device comprising: a support member (20) mounted to the vehicle; a tire contact (40) coupled to said support member; a positioner assembly (42, 44) for positioning said contact under the spare tire to support said tire.
With regard to claim 6, wherein said positioning assembly adjusts a height of said tire contact (42, 44, may be positioned along member 30 as needed).
Allowable Subject Matter
Claims 4-5, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

1/16/2022